         Case 20-50226-rlj13 Doc 23 Filed 02/12/21             Entered 02/12/21 10:14:57               Page 1 of 3



                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                       LUBBOCK DIVISION


JAMES MARTIN VOSS
P.O. BOX 429                                                                                            Bar Date: 02/03/2021
POST, TX 79356                                                                                     Govt Bar Date: 05/24/2021

Case Number: 20-50226                                                                Debtor's Attorney: SAM C. GREGORY
Date: 02/12/2021

                                   TRUSTEE'S NOTICE OF CLAIMS FILED AND NOT FILED


NOTICE IS HEREBY GIVEN of claims filed and not filed by the creditors listed below. The above referenced case has just
passed the bar date (deadline for filing claims) provided by Rule 3002. "NOT FILED" is shown in claim classification
column if the creditor has not filed a claim. Pursuant to Rule 3004 the debtor may file claims on behalf of the creditors
below who have not yet filed claims. Please note that BankruptcyCode Section 502 (b)(9) and Bankruptcy Rule 3002(c)(1),
may allow additional time for a governmental unit to file a proof of claim.

        Creditor Name
        Address                                                                        Claim Amt
        Acct #                                                 Scheduled Amt           Date Filed      Class
3       ALLY BANK                                                   $30,258.22         $30,658.29
        PAYMENT PROCESSING CENTER                                                      12/01/2020 SECURED-VEHICLE
        PO BOX 78367
        PHOENIX, AZ 85062-8367
5       BANK OF AMERICA NA                                          $32,048.42         $32,791.14
        PO BOX 15102                                                                   01/14/2021 UNSECURED
        WILMINGTON, DE 19886-5102

6       CardioNet, LLC                                                $803.00               $0.00
        c/o BYL Collection Services, LLC                                                            UNSECURED
        P.O. Box 569
        Malvern, PA 19355                                                        X     Not Filed
8       CITIBANK                                                    $32,901.56              $0.00
        P.O. BOX 6500                                                                               UNSECURED
        SIOUX FALLS, SD 57117
                                                                                 X     Not Filed
9       City of Post                                                  $384.80               $0.00
        105 E. Main                                                                                 SECURED
        Post, TX 79356
                                                                                 X     Not Filed  Paid Direct
10      DISCOVER BANK                                                $2,248.21          $4,238.89
        DISCOVER PRODUCTS INC                                                          12/07/2020 UNSECURED
        PO BOX 3025
        NEW ALBANY, OH 43054-3025
12      DISCOVER PERSONAL LOANS                                     $30,661.35         $30,494.93
        PO BOX 6105                                                                    12/03/2020 UNSECURED
        CAROL STREAM, IL 60197-6105

13      Garza County                                                  $596.15               $0.00
        P.O. Box 26                                                                                 SECURED
        Post, TX 79356
                                                                                 X      Not Filed Paid Direct
15      KAPITUS SERVICING INC                                       $86,154.00         $80,382.77
        120 WEST 45TH ST                                                               01/26/2021 SECURED
        4TH FLOOR
        NEW YORK, NY 10036
      Case 20-50226-rlj13 Doc 23 Filed 02/12/21   Entered 02/12/21 10:14:57             Page 2 of 3



In Re:  JAMES MARTIN VOSS                                                                            Page 2 of 3
Case Number: 20-50226                                                                          Date: 02/12/2021

      Creditor Name
      Address                                                           Claim Amt
      Acct #                                      Scheduled Amt         Date Filed       Class
16    KUBOTA CREDIT CORPORATION                       $10,014.00        $8,581.44
      PO BOX 2313                                                      12/24/2020 SECURED
      CAROL STREAM, IL 60132-2313

17    NISSAN MOTOR ACCEPTANCE CORP                    $12,561.19       $12,149.18
      PO BOX 660366                                                    12/26/2020 SECURED
      DALLAS, TX 75266-0366

19    ON DECK CAPITAL INC                            $125,060.76       $120,748.32
      CLIENT SERVICES CENTER                                            01/20/2021 SECURED
      4201 WILSON BLVD SUITE 110-209
      Arlington, VA 22203
20    ON DECK CAPITAL INC                             $13,097.99       $11,014.86
      CLIENT SERVICES CENTER                                           01/20/2021 UNSECURED
      4201 WILSON BLVD SUITE 110-209
      Arlington, VA 22203
21    Peoples Bank                                    $78,700.00             $0.00
      Post Branch                                                                    UNSECURED
      615 N. Broadway
      Post, TX 79356                                               X    Not Filed    Paid Direct
22    Post ISD                                         $1,045.23             $0.00
      P.O. Drawer F                                                                  SECURED
      Post, TX 79356
                                                                   X    Not Filed Paid Direct
23    Reggie Cooper                                   $17,000.00       $17,000.00
      c/o Post Plumbing Heating & A/C                                  02/02/2021 UNSECURED
      P.O. Box 628
      Levelland, TX 79336
24    Serena L. Voss                                       $0.00             $0.00
      709 W Main Street                                                              UNSECURED
      Post, TX 79356
                                                                   X    Not Filed
26    SIMMONS FIRST AUTO INC                          $11,191.00        $9,278.89
      PO BOX 733                                                       12/04/2020 SECURED-VEHICLE
      UNION CITY, TN 38281

30    U.S. Small Business Admin.                      $80,000.00             $0.00
      Disaster Assistance                                                            SECURED
      Processing & Disbursement Center
      14925 Kingsport Road                                         X    Not Filed
      Fort Worth, TX 76155                                                           Paid Direct
33    WELLS FARGO                                      $1,383.18             $0.00
      P.O. BOX 6995                                                                  UNSECURED
      PORTLAND, OR 97228-6995
                                                                   X    Not Filed
34    WELLS FARGO BANK NA                             $53,625.83       $54,203.49
      WELLS FARGO BANK PAYMENT REMITTANCE                              01/05/2020 UNSECURED
      CENTER
      PO BOX 51174
      LOS ANGELES, CA 90051
35    ALLY BANK                                       $22,296.20       $22,591.31
      PAYMENT PROCESSING CENTER                                        12/02/2020 SECURED-VEHICLE
      PO BOX 78367
      PHOENIX, AZ 85062-8367
36    ALLY BANK                                       $13,990.56       $14,136.47
      PAYMENT PROCESSING CENTER                                        12/01/2020 SECURED-VEHICLE
      PO BOX 78367
      PHOENIX, AZ 85062-8367
         Case 20-50226-rlj13 Doc 23 Filed 02/12/21              Entered 02/12/21 10:14:57              Page 3 of 3



In Re:  JAMES MARTIN VOSS                                                                                           Page 3 of 3
Case Number: 20-50226                                                                                         Date: 02/12/2021

        Creditor Name
        Address                                                                        Claim Amt
        Acct #                                                  Scheduled Amt          Date Filed       Class
37      ALLY BANK                                                    $23,682.61       $23,997.92
        PAYMENT PROCESSING CENTER                                                     12/01/2020 SECURED-VEHICLE
        PO BOX 78367
        PHOENIX, AZ 85062-8367
38      ALLY BANK                                                    $45,397.87       $45,874.31
        PAYMENT PROCESSING CENTER                                                     12/09/2020 SECURED-VEHICLE-NO CRAM
        PO BOX 78367                                                                                DOWN
        PHOENIX, AZ 85062-8367
39      ALLY BANK                                                    $34,696.22       $35,075.76
        PAYMENT PROCESSING CENTER                                                     12/01/2020 SECURED-VEHICLE-NO CRAM
        PO BOX 78367                                                                                DOWN
        PHOENIX, AZ 85062-8367
40      City of Post                                                   $483.51              $0.00
        105 E. Main                                                                                 SECURED
        Post, TX 79356
                                                                                  X    Not Filed    Paid Direct
41      Garza County                                                   $749.06              $0.00
        P.O. Box 26                                                                                 SECURED
        Post, TX 79356
                                                                                  X    Not Filed    Paid Direct
42      Post ISD                                                      $1,283.30             $0.00
        P.O. Drawer F                                                                               SECURED
        Post, TX 79356
                                                                                  X    Not Filed Paid Direct
43      DISCOVER BANK                                                $20,760.17       $21,198.92
        DISCOVER PRODUCTS INC                                                         12/03/2020 UNSECURED
        PO BOX 3025
        NEW ALBANY, OH 43054-3025


This notice is provided solely to inform Debtor and Counsel of the filing status of claims at the bar date.
IT IS THE RESPONSIBILITY OF THE DEBTOR TO CONSULT WITH THEIR ATTORNEY ABOUT ANY LEGAL ACTION.
LATE FILED CLAIMS ARE NOT ALLOWED UNLESS BY COURT ORDER. SEE IN RE: HOGAN, 346 B. R. 175 (BANKR.
N.D. TEX 2006). If this case converted from Chapter 7 to 13, it may have different bar dates than those listed in this
document. A true and correct copy of this Trustee's Notice of Claims Filed and Not Filed shall be retained in the Trustee's
file in this case.


/s/ Robert B. Wilson
Standing Bankruptcy Trustee

                                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing TRUSTEE'S NOTICE OF CLAIMS FILED AND NOT FILED
was served on the following parties electronically or at the addresses listed below by U.S. First Class mail.

CALLAN CLARK SEARCY, SEARCY & SEARCY PC, PO BOX 3929, LONGVIEW, TX 75606
JAMES MARTIN VOSS, P.O. BOX 429, POST, TX 79356
JOSHUA P SEARCY, SEARCY & SEARCY PC, PO BOX 3929, LONGVIEW, TX 75606
SAM C. GREGORY, 2742 82ND STREET, LUBBOCK, TX 79423




Date: 02/12/2021                                                              /s/ Robert B. Wilson
                                                                             Robert B. Wilson, Chapter 13 Trustee
